Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities:  for consistency with language used in claim 1, “each of both the groove walls” should be changed to “each of the two groove walls”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10076810 (Miura), cited in IDS submitted 11/17/21.
Miura discloses a tire comprising a tread portion having at least one groove (3) that includes two groove walls, (see Figure 4, paragraph 0014 machine translation, attached), wherein
At least one of the groove walls has a protrusion (5) that protrudes from the groove wall (see Figure 4, paragraph 0014 machine translation),
The protrusion includes at least one rib extending in a length direction of the groove (see paragraph 0026 machine translation, and Figure 3),
The rib protrudes from the groove wall so as to form such an inclination that the rib is inclined outward from the groove wall in a tire radial direction (see paragraph 0027 machine translation, and Figure 4), and
The rib has a flat leading end surface at a portion farthest from the groove wall in a direction along the inclination (see Figure 4 raised end 13 is flat leading end surface).
Regarding claim 2, it is also disclosed by Miura wherein, on a cross-section orthogonal to the length direction of the groove, the leading end surface has 1-3 mm of a linearly extending portion (see paragraph 0027 machine translation).
Regarding claim 4, it is also disclosed by Miura wherein the protrusion is disposed at each of both the groove walls (see paragraph 0023 machine translation, Figure 4).  
Regarding claim 6, it is also disclosed by Miura wherein a shape of the rib is a parallelogram, on a cross-section orthogonal to the length direction of the groove (see Figures 4 and 6). 
Regarding claim 7, it is also disclosed by Miura wherein the protrusion includes at least two ribs spaced apart from each other in the tire radial direction (see Figure 4, upper ribs and lower ribs depicted), and 
In the at least two ribs, a rib disposed close to a groove bottom has a smaller angle for the inclination (see Figure 4, angle of upper ribs is close to 90 degrees relative to the radial direction, while the lower ribs are less since the bottom of the sidewall starts to curve). 
Regarding claim 8, it is also disclosed by Miura wherein, in the at least two ribs, a rib disposed closer to the groove bottom side has a greater angle for the leading end surface (see Figure 4, angle of leading end surface of upper rib is close to 0 degrees relative to the radial direction, while the leading end surface of the lower rib has an angle of close to 45 degrees).  
Regarding claim 11, it is also disclosed by Miura wherein the protrusion includes at least two ribs (11) spaced apart from each other in the tire radial direction, and a joining portion (10) for joining the ribs to each other (see Figures 3 and 4).  
Regarding claim 12, it is also disclosed by Miura wherein a length of the joining portion in the length direction of the groove is greater than a rib thickness of the rib along the groove wall (see paragraph 0027 machine translation which states that the length in the length direction (width) of the joining portion 10 (TW) gradually reduces toward the raised end 13 (a rib thickness of the rib along the groove wall).  
Regarding claim 13, it is also disclosed by Miura wherein the number of ribs on the one groove wall is 3-4 (see Figure 4, 3-4 depending whether the rib on the bottom of the groove is counted), which is within the claimed range of 3-7.  
Regarding claim 14, it is also disclosed by Miura wherein a first angle of the leading end surface relative to a line normal to the tire at the leading end surface is larger than an angle of the inclination relative to a line normal to the tire at the groove wall (see Figure 4 showing angle of the leading end surface of the lower rib (3rd from top) relative to a line normal to the tire that is larger than an angle of the inclination of the lower rib (3rd from top) relative to a line normal to the tire).
Claims 1-3, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2390116 (Rittweger).
Rittweger discloses a tire comprising a tread portion having at least one groove (5) that includes two groove walls (6, 7), (see Figure 2, paragraph 0015 machine translation, attached)
wherein at least one of the groove walls has a protrusion (rib 12) that protrudes from the groove wall (see Figure 2, paragraph 0018 machine translation),
the protrusion includes at least one rib (12) extending in a length direction of the groove (see paragraph 0018 machine translation), 
the rib protrudes from the groove wall so as to form such an inclination that the rib is inclined outward from the groove wall in a tire radial direction (see Figure 2, paragraph 0018 machine translation), and 
the rib has a flat leading end surface (15) at a portion farthest from the groove wall in a direction along the inclination (see Figure 2). 
Regarding claim 2, it is also disclosed by Rittweger wherein, on a cross-section orthogonal to the length direction of the groove, the leading end surface has a linearly extending portion of from 1-3 mm (see paragraph 0009 machine translation, see Figure 2), which is within the claimed range of at least 1.0 mm.     
Regarding claim 3, it is also disclosed by Rittweger wherein, on a cross-section orthogonal to the length direction of the groove, an angle of the leading end surface relative to a line normal to the tire at the leading end surface is 45 degrees (see paragraph 0026 machine translation, and Figure 5), which is within the claimed range of 0-50 degrees.  
Regarding claim 5, it is also disclosed by Rittweger wherein an angle of the inclination relative to a line normal to the tire at the groove wall is 55 degrees (see paragraph 0018 machine translation, and Figure 5), which is within the claimed range of 25-80 degrees.  
Regarding claim 14, it is also disclosed by Rittweger wherein a first angle of the leading end surface relative to a line normal to the tire at the leading end surface is larger than an angle of the inclination relative to a line normal to the tire at the groove wall (see paragraphs 0018 and 0026, and Figure 5 showing angle of leg 13 relative to line normal to the tire is smaller than the angle of the leading end surface 15 relative to line normal to the tire).
Claims 1, 2, 4, 5, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102009003531 (Heyden).  
Heyden discloses a tire comprising a tread portion having at least one groove (6) that includes two groove walls (11, 12), (see Figures 1 and 2, paragraph 0030 machine translation, attached)
wherein at least one of the groove walls has a protrusion (rib-shaped elevation 14, see paragraph 0004, 0032 machine translation) that protrudes from the groove wall (11, 12), 
the protrusion includes at least one rib (14) extending in a length direction of the groove (see Figure 2, paragraph 0032 machine translation),
the rib protrudes from the groove wall so as to form such an inclination that the rib is outward from the groove wall in a tire radial direction (see Figure 2, paragraphs 0033-0034 machine translation), and 
the rib has a flat leading edge surface (15) at a portion farthest (and nearest) from the groove wall (11, 12) in a direction along the inclination (see paragraph 0033 machine translation, Figure 2 and annotated Figure 9 below, leg 15 is a flat end that has edges that are nearest the groove wall and farthest from the groove wall 11 or 12.  The flat leading end surface at a portion farthest from the groove wall is inclined in a direction along the inclination.  Also, the tip S could be considered a flat (albeit narrow) leading end surface).

    PNG
    media_image1.png
    403
    436
    media_image1.png
    Greyscale

Regarding claim 2, it is also disclosed by Heyden wherein, on a cross-section orthogonal to the length direction of the groove, the leading end surface has a linearly extending portion of from 1-2.5 mm (see paragraph 0035 machine translation, see Figure 2), which is within the claimed range of at least 1.0 mm.     
Regarding claim 4, it is also disclosed by Heyden that the protrusion is disposed at each of both the groove walls (see paragraph 0004 machine translation, Figures 2, 4-9).  
Regarding claim 5, it is also disclosed by Heyden wherein an angle of the inclination relative to a line normal to the tire at the groove wall is 60 degrees (see paragraphs 0033, 0036 and 0049 machine translation, and Figure 9, angle gamma), which is within the claimed range of 25-80 degrees.
Regarding claim 9, it is also disclosed by Heyden that a rib height of the rib is 1 mm (see paragraph 0039 machine translation),  which would be 16.7% of the 6 mm groove width (BG) disclosed paragraph 0042 machine translation).  16.7% is within the claimed range of 6-40%.  
Regarding claim 13, it is also disclosed by Heyden wherein the number of the ribs on the one groove wall is four or six (see paragraph 0043), which is within the claimed range of three to seven.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10076810 (Miura).
Miura discloses a tire as discussed above.  Miura does not specifically state the angle of the leading end surface relative to a line normal to the tire at the leading end surface.  However, Figure 5 shows an angle of the leading end surface (of the rib 1st or 2nd from top) relative to a line normal to the tire at the leading end surface of 0 degrees, which is within the claimed range of 0-50 degrees.   The drawings disclosed by Miura would reasonably suggest to one having ordinary skill in the art before the time of filing that the angle of the leading end surface could be 0 degrees.   
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102009003531 (Heyden).
Regarding claim 3, Heyden discloses a tire as discussed above.  It is also disclosed by Heyden wherein, a cross-section orthogonal to the length direction of the groove, an angle of the leading end surface relative to a line normal to the tire at the leading end surface ranges from 30-120 degrees (see paragraphs 0033, 0036 and 0049 machine translation), which overlaps the claimed range of 0-50 degrees.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 10, in the Figures 5-9 disclosed by Heyden, it appears the thickness at the base of the protrusions is at least the same size (Figure 5) as the rib height or larger (Figure 9).  This would result in a ratio of a rib thickness of a rib to a rib height from the groove wall being 100% or more, which overlaps applicant’s claimed range of 50-150%.  The drawings disclosed by Heyden would reasonably suggest to one having ordinary skill in the art before the time of filing that the ratio of rib thickness to rib height could be 100% or more.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATE SMITH can be reached on (571)270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749